Citation Nr: 0022139	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-32 717A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 
10, 1968, decision of the Board of Veterans' Appeals.  


REPRESENTATION

Moving Party Represented by:  Deborah A. Hooper, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran reportedly had active service from August 1937 to 
October 1943.  

In a decision dated in October 1999, the Board of Veterans' 
Appeals (Board) granted an effective date of February 2, 
1994, for the award Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1318.  At the 
appellant's January 1999 hearing on her earlier effective 
date claim, the appellant and her representative contended 
that the January 1968 Board decision that denied service 
connection for the cause of the veteran's death, and thereby 
denied entitlement to DIC benefits, was clearly and 
unmistakably erroneous.  The statements at the hearing have 
been construed as a claim of clear and unmistakable error 
(CUE) in the January 10, 1968, Board decision, and that 
matter is now before the Board.  

The appellant has submitted statements and materials that 
suggest that she is raising a claim for increased DIC 
benefits based on the provisions of 38 U.S.C. § 1311, which 
specifies the rate at which DIC benefits shall be paid.  She 
is apparently arguing that under 38 U.S.C. § 1311(a)(3) the 
rate should be increased because the veteran's highest rank 
during active service was believed to have been master 
sergeant though he held the rank of private at discharge.  
Alternatively, she asserts that a higher DIC rate should be 
paid under 38 U.S.C. § 1311(a)(2) because the veteran was in 
receipt of compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years preceding his death.  The Board refers 
this matter to the Department of Veterans Affairs Regional 
Office (RO) in St. Louis, Missouri for appropriate action.  




FINDINGS OF FACT

1.  In its January 1968 decision, the Board concluded that 
entitlement to service connection for the cause of the 
veteran's death was not established, and it denied the 
appellant's DIC claim under 38 U.S.C. § 410(a), the only 
relevant law in effect at that time.  

2.  The appellant has not alleged error of fact or law in the 
January 1968 Board decision relative to its conclusion that 
service connection was not established for the cause of the 
veteran's death.  

3.  There was no error in the Board's failure in its January 
1968 decision to adjudicate the appellant's DIC claim on the 
basis of the duration of the veteran's total disability 
rating prior to his death under 38 U.S.C. § 1318(b) or its 
predecessor statute 38 U.S.C. § 410(b), which was not enacted 
or effective prior to October 1978.  


CONCLUSION OF LAW

The Board's January 1968 decision denying DIC benefits on the 
basis that service connection had not been established for 
the cause of the veteran's death was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1400 - 20.1411 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the claims file before it 
includes no document dated earlier than 1966.  The record 
shows that multiple attempts have been made to obtain an 
inactive portion of the claims file, which is known to have 
been sent to the archives, but which cannot now be located.  
In view of the appellant's arguments and the basis upon which 
the Board must decide the matter before it, the Board 
concludes that no additional attempt to locate the complete 
file is required at this time.  

Background

The record before the Board indicates that at the time of the 
veteran's death in July 1966, service connection was in 
effect for the following:  schizophrenic reaction, paranoid 
type, rated as 100 percent disabling from February 1947; 
thrombophlebitis, left leg, rated as 10 percent disabling 
from April 1946; and partial atrophy of a creative organ, 
rated as noncompensably disabling.  

In July 1966, shortly after the veteran's death, the 
appellant, who is the veteran's widow, filed a claim for DIC 
benefits, VA Form 21-534, Application for Dependency and 
Indemnity Compensation or Death Pension by Widow or Child, 
and asserted that the cause of the veteran's death was due to 
service.  The RO awarded the appellant death pension, but 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the denial of DIC 
benefits to the Board.  In its decision, dated in January 
1968, the Board denied the benefit sought on appeal on the 
basis that entitlement to service connection for the cause of 
the veteran's death was not established.  

The appellant argues that the Board's decision denying DIC 
benefits was clearly and unmistakably erroneous because the 
Board failed to adjudicate entitlement to DIC benefits based 
on the veteran's continuous total disability rating 
throughout the 10 years prior to his death.  The appellant 
has not alleged error of fact or law in the January 1968 
Board decision relative to its conclusion that service 
connection was not established for the cause of the veteran's 
death.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411.  The motion alleging 
CUE in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

	(b) Record to be reviewed.  As applicable here, review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  

	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  

	(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

As of July 1966 when the appellant filed her DIC claim, as 
well as in January 1968 when the Board made its decision 
denying the benefit, DIC benefits could only be awarded a 
surviving spouse under 38 U.S.C. § 410(a), which provided 
that DIC should be paid when a veteran died from a service-
connected or compensable disability.  It was by a provision 
enacted in October 1978, and which became effective October 
1, 1978, that eligible survivors of veterans could be awarded 
DIC benefits if the veteran had been in receipt of, or was 
entitled to receive, compensation at the time of death for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  Pub. L. No. 95-479, title II, 
§ 204, Oct. 18, 1978, 92 Stat. 1564; codified at 38 U.S.C. 
§ 410(b)(1) (1976 & Supp. III).  This provision is now 
codified at 38 U.S.C. § 1318(b)(1).  See also 38 C.F.R. 
§ 3.22.  

As noted earlier, review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  As the law pertaining to the award 
of DIC benefits based on service-connected disability 
continuously rated as totally disabling for the 10 years 
prior to the veteran's death was not in effect when the Board 
made its January 1968 decision, there cannot be error, 
muchless CUE, in the Board's failure to adjudicate the 
appellant's DIC claim on that basis.  

The appellant has not alleged error of fact or law in the 
January 1968 Board decision relative to its conclusion that 
service connection was not established for the cause of the 
veteran's death.  In this regard she has made no specific 
allegations to the effect that the correct facts, as they 
were known at the time were not before the Board, nor has she 
alleged that the law concerning entitlement to service 
connection for the cause of the veteran's death was applied 
incorrectly.  The Board thus finds that relative to the 
decision on service connection for the cause of the veteran's 
death, the appellant has failed to allege CUE with the 
requisite specificity.  

Accordingly, the motion must be denied 







ORDER

The motion for revision on the grounds of CUE in the January 
1968 Board decision denying DIC benefits is denied.  



		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals


 


